IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEIL ANAND : CIVIL ACTION
Plaintiff,
v.
INDEPENDENCE BLUE CROSS : No. 20-6246
Defendant.
ORDER

AND NOW, this 29th day of April 2021, upon consideration of movant Lesly
Pompy’s “Request to Amend Motion for Intervention of Right Pursuant to
Federal Rules of Civil Procedure 24(a) and Permissive Intervention Pursuant to
Federal Rules of Civil Procedure 24(b)” (ECF No. 20), which the Court construes
as a motion for reconsideration under Rule 59(e) of this Court’s Order denying
his motion to intervene (ECF Nos. 18, 17), Defendant’s Response in Opposition
(ECF No. 24), and Pompy’s “Sur-Reply in Opposition” (ECF No. 27), it is hereby
ORDERED that movant Lesly Pompy’s Motion for Reconsideration (ECF No.

20) is DENIED.
BY THE COURT:

/s/ Chad F. Kenney

 

CHAD F. KENNEY, JUDGE
